      Case 1:18-cv-02933-DLC-RWL Document 211 Filed 05/15/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  5/15/2020
---------------------------------------------------------------X
IN RE LONGFIN CORP. SECURITIES                                 :   18-cv-02933 (DLC) (RWL)
CLASS ACTION LITIGATION                                        :
                                                               :   ORDER
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The Clerk of the Court entered default for failure to appear against Defendant

Longfin Corp. on January 4, 2019 (Dkt. 112); Defendants Venkata S. Meenavalli and

Vivek K. Ratakonda on April 4, 2019 (Dkt. 119); and Defendant Suresh Tammineedi on

June 12, 2019 (Dkt. 135) (“Defaulting Defendants”). By Order dated May 14, 2020, the

Hon. Denise L. Cote, U.S.D.J., referred this matter to me to conduct an inquest

concerning Plaintiffs’ damages. (Dkt. 210.) Accordingly:

        1. Required Submission: Plaintiffs shall serve Defaulting Defendants in the

manner set forth in paragraph 7 below and file Proposed Findings of Fact and

Conclusions of Law concerning all damages and any other monetary relief permitted

under the entry of default judgment no later than June 26, 2020. Plaintiffs shall include

with such service a copy of this Order. The submission shall contain a concluding

paragraph that succinctly summarizes what damage amount (or other monetary relief) is

being sought, including the exact dollar amount.

        2. Proposed Findings of Fact: Plaintiffs’ Proposed Findings of Fact should

specifically tie the proposed damages figure to the legal claim(s) on which liability has

been established; should demonstrate how Plaintiffs arrived at the proposed damages

figure; and should be supported by one or more affidavits, which may attach any

documentary evidence establishing the proposed damages. Each Proposed Finding of

                                                        1
     Case 1:18-cv-02933-DLC-RWL Document 211 Filed 05/15/20 Page 2 of 3



Fact shall be followed by a citation to the paragraphs of the affidavit(s) and or page of

documentary evidence that supports each such Proposed Finding.              Plaintiffs’ papers

must include an affidavit from someone with personal knowledge, setting forth the facts

which establish that the Court has both personal jurisdiction over Defaulting Defendants,

and jurisdiction over the subject matter. To the extent the Proposed Findings contain any

allegations regarding liability, the Proposed Findings should cite to the appropriate

paragraph of the complaint.

       3. Attorneys’ Fees: Any request for attorneys’ fees must be supported by

contemporaneous time records showing, for each attorney, the date of service, the hours

expended, and the nature of the work performed. Counsel should also provide the

number of years they have been admitted to the bar, their hourly rate, and any information

supporting the reasonableness thereof.         The Conclusions of Law shall include a

paragraph or paragraphs setting forth the legal basis for any requested award of

attorneys’ fees, including why, if applicable, the number of attorneys involved are entitled

to fees.

       4. Memorandum of Law: In lieu of conclusions of law, Plaintiffs may submit a

memorandum of law setting forth the legal principles applicable to Plaintiffs’ claim or

claims for damages (including but not limited to the legal basis for any claim for interest

or attorneys’ fees).

       5. Defaulting Defendants’ Response: Defaulting Defendants shall send to

Plaintiffs’ counsel and file with the Court their response, if any, to Plaintiffs’ submissions

no later than July 24, 2020.




                                              2
     Case 1:18-cv-02933-DLC-RWL Document 211 Filed 05/15/20 Page 3 of 3



         6. Hearing: The Court may conduct this inquest based solely upon the written

submissions of the parties. See Bricklayers & Allied Craftworkers Local 2, Albany, N.Y.

Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d 182, 189 (2d Cir. 2015)

(quoting Action S.A. v. Marc Rich & Co., 951 F.2d 504, 508 (2d Cir. 1991)); Cement &

Concrete Workers Dist. Council Welfare Fund, Pension Fund, Annuity Fund, Educ. &

Training Fund & Other Funds v. Metro Found. Contractors Inc., 699 F.3d 230, 234 (2d

Cir. 2012) (citation omitted). To the extent that any party seeks an evidentiary hearing on

the issue of damages, such party must set forth in its submission the reason why the

inquest should not be conducted based upon the written submissions alone, including a

description of what witnesses would be called to testify at a hearing and the nature of the

evidence that would be submitted.

         7. Service: Service of the documents to be served and filed by Plaintiffs on

Defaulting Defendants shall be made using the method last used and approved by Judge

Cote. Absent any previous approved method, Plaintiffs shall serve Defaulting Defendants

by certified mail to their last known address and by email to their last known email

address, if any.

         8. Courtesy Copies: A courtesy copy of any document filed with the Court shall

be sent or delivered to the undersigned.

                                           SO ORDERED.



                                           ______________________________
                                           ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE
Dated:         May 15, 2020
               New York, New York


                                            3
